Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Office Action is in response to Applicant’s Arguments and Amendment filed, 06/07/2022, wherein claims 20-24 were amended.
	Claims 1-39 are pending.
Election/Restrictions 
Applicant elected Group I and 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , in the reply filed 06/03/2019.  The search and examination was extended to compounds wherein X is C-A-D, Y is a bond or CR4R5, D is —(CO)NR7aR7b and -NR7aR7b is the following Markush structure.  


    PNG
    media_image2.png
    76
    110
    media_image2.png
    Greyscale


	Claims 1-19, 25-27, 30-39 were withdrawn from consideration as being directed to a non-elected invention and subject matter.
	Claims 20-24 and 28-29 have been examined on the merits.
REJECTIONS WITHDRAWN
The status for each rejection and/or objection in the previous Office Action is set out below.
35 U.S.C. § 112
	The amendment to claim 20, filed 06/07/2022, which deleted the phrase “each of the R10a” phrase on page 22, is sufficient to overcome the rejection over the two definitions of R10a in claim 20.

REJECTIONS MAINTAINED
	The 103 rejections in the Office Action dated 06/01/2022 are maintained, but have been
modified to account for the deletion of “hydrogen” from the definition of R2 in instant claims 20 and 24.  See the bolded below for the modifications.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 20-24, 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0122870 to Smith (PTO-892) in view of US 5,061,703 to Bormann (PTO-892).
Smith ‘870 teaches the treatment of ischemia-reperfusion injury by administering an adamantane derivative of formula (I),  
    PNG
    media_image3.png
    91
    178
    media_image3.png
    Greyscale
(title, pg. 46, claims 1 and 18).
R1, which is instant R2, is alkyl, H, halogen, OH, nitro, haloalkyl, mono/dialkylaminoalkyl, NH2, NH2, alkenyl, alkynyl, alkoxy, cyano, cycloalkyl, cycloalkylalkyl, heterocycloalkyl, aryl, heteroaryl, and more, and R2, which is instant NR7aR7b, can be a cycloalkyl or a heterocycloalkyl (pg. 46, claim 18).  Preferred alkyl groups have 1 to 4 carbons and include methyl and ethyl groups (paragraph 190).  Preferred heterocycloalkyl groups include a piperidine ring (paragraph 198)
Some exemplified compounds include:

    PNG
    media_image4.png
    98
    170
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    97
    685
    media_image5.png
    Greyscale
, wherein Y is NH, R3 is =O, and R2 is the pyrrolidone ring.


    PNG
    media_image6.png
    71
    678
    media_image6.png
    Greyscale
, wherein NH is Y, =O is R3, and R2 is the piperidine ring.

    PNG
    media_image7.png
    95
    684
    media_image7.png
    Greyscale
, wherein NH is Y, =O is R3, and R2 is the pyridine ring

(pgs. 22-24).  
	Compound A56 meets the limitations of instant claim 1, except for R1 and R2, when instant R3 is H, Y is CH2, X is CAD, wherein A is a bond, D is 
    PNG
    media_image8.png
    47
    70
    media_image8.png
    Greyscale
, NR7aR7b is 
    PNG
    media_image2.png
    76
    110
    media_image2.png
    Greyscale
, and wherein R8, R9a, and R9b are H, i is 2, and R11a and R11b form a C5 cycloheteroalkyl ring substituted with a C1 alkyl.
	While Smith ‘870 teaches adamantane derivatives, it differs from that of the instantly claimed invention in that it does not teach R1.
	While Smith ‘870 teaches adamantane derivatives, it differs from that of the instantly claimed invention in that it does not exemplify instant R2 as methyl or ethyl.
While Smith ‘870 teaches adamantane derivatives, it differs from that of instant claim 29, in that it does not exemplify the piperidine ring without a -CH3 group at N.
	Bormann ‘703 teaches a method for the prevention and treatment of cerebral ischemia using an adamantane derivative of formula (I), 
    PNG
    media_image9.png
    140
    126
    media_image9.png
    Greyscale
, wherein R4 is hydrogen, a straight or branched alkyl group (C1-C6), a C5-C6 cycloalkyl group, or phenyl.  
	It would have been prima facie obvious to one of ordinary skill in the art to substitute the H, 
    PNG
    media_image10.png
    118
    178
    media_image10.png
    Greyscale
, of Smith ‘870 with the phenyl of Bormann ‘703, to arrive at the instantly claimed compound of formula (I).  One of ordinary skill in the art would have been motivated to substitute the H for the phenyl at the instant R1 position, with a reasonable expectation of success, because Smith ‘870 and Bormann ‘703 are both directed toward methods of treating ischemia with adamantane derivatives, and Smith ‘870 teaches H and phenyl as interchangeable at the instant R1 position.
	It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute a -CH3 or -CH2CH3 for a H at instant R2, and to substitute an unsubstituted, piperidine ring for 
    PNG
    media_image11.png
    61
    136
    media_image11.png
    Greyscale
 at instant NR7aR7b, of compound A50 of Smith ‘870 and Bormann ‘703, to arrive at 
    PNG
    media_image12.png
    63
    105
    media_image12.png
    Greyscale
 or 
    PNG
    media_image13.png
    69
    112
    media_image13.png
    Greyscale
  One of ordinary skill in the art would have been motivated to substitute a -CH3 or -CH2CH3 for a H at instant R2, and to substitute an unsubstituted, piperidine ring for 
    PNG
    media_image11.png
    61
    136
    media_image11.png
    Greyscale
, of compound A50, with a reasonable expectation of success, because Smith’870 teaches H, methyl and ethyl as interchangeable at the instant R2 position and Smith ‘870 teaches a piperidine ring as a preferable cycloheteroalkyl at the instant NR7aR7b position.

RESPONSE TO ARGUMENTS
	Applicant argues that by deleting “hydrogen” from the definition of R2, the 103 rejection should be overcome.
	This argument is not persuasive.  As stated above, Smith ‘870 teaches that the instant R2 position is H, alkyl, halogen, OH, nitro, haloalkyl, mono/dialkylaminoalkyl, NH2, NH2, alkenyl, alkynyl, alkoxy, cyano, cycloalkyl, cycloalkylalkyl, heterocycloalkyl, aryl, heteroaryl, and more, and that preferred alkyl groups have 1 to 4 carbons and include methyl and ethyl groups (paragraph 190).  Thus, it would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the instantly claimed invention, to substitute a -CH3 or -CH2CH3 for a H at the instant R2 position of compound A50 of Smith ‘870, with a reasonable expectation of success, because Smith’870 teaches H, methyl and ethyl as interchangeable at the instant R2 position.
	Applicant argues that there is no teaching to combine Smith ‘870 and Bormann ‘703.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Smith ‘870 and Bormann ‘703 are both directed toward methods of treating ischemia with structurally similar adamantane derivatives.  As such, there is motivation to combine the references.
Applicant argues that the preferred compounds and the especially preferred compounds of Bormann ‘703 do not have phenyl as a substituent, and that R1 and R2, which are substituents on the amine group, are hydrogens, and therefore Bormann ‘703 teaches away from the claimed invention.
This argument is not persuasive.  Bormann ‘703 is relied upon for its teachings that H and phenyl are interchangeable substituents at the instant R1 position of adamantane derivatives.  Additionally, patents are relevant as prior art for all they contain and “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994),” see MPEP 2123.  
As such, Bormann ‘703’s teachings are not limited to it preferred compounds or its especially preferred compounds.  Borman ‘703 teaches phenyl as a substituent at the R1 position, which is a relevant teaching.  
Applicant argues that Smith et al only described bi-substituted adamantane rings and that it teaches away from tri-substituted adamantane compounds because Smith et al. describes di-substituted adamantane compounds as his preferred embodiments.	
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  For the reasons discussed above and in the 103 rejection, the combination of Smith ‘870 and Bormann ‘703 teach tri-substituted adamantane rings.  It would have been prima facie obvious to one of ordinary skill in the art to substitute the H, 
    PNG
    media_image10.png
    118
    178
    media_image10.png
    Greyscale
of Smith ‘870, with the phenyl of Bormann ‘703, to arrive at the instantly claimed compound of formula (I), with a reasonable expectation of success, because Smith ‘870 and Bormann ‘703 are both directed toward methods of treating ischemia with adamantane derivatives and Smith ‘870 teaches H and phenyl as interchangeable at the instant R1 position.
Applicant argues that there is no teaching that would serve to combine the two references to arrive at compounds with a desired Filovirus inhibiting activity.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
The instant claims are directed toward compounds and do not recite “Filovirus inhibiting activity.”  And even if the instant claims did recite, “Filovirus inhibiting activity,” “From the standpoint of patent law, a compound and all of its properties are inseparable.” See MPEP 2141.02 and In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963).
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        
/BRANDON J FETTEROLF/Supervisory Patent Examiner, Art Unit 1622